Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 25, 1987, convicting him of manslaughter in the first degree, assault in the first degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and sentencing him to an indeterminate term of 8 Vs to 25 years’ imprisonment to run consecutively to three concurrent indeterminate terms of 5 to 15 years’ imprisonment.
Ordered that the judgment is modified, on the law, by providing that all the indeterminate terms of imprisonment shall run concurrently; as so modified, the judgment is affirmed.
There is no merit in the defendant’s contention that he was deprived of a fair trial by the instances of alleged prosecutorial misconduct of which he complains. Further, we do not find that the court’s charge, when viewed as a whole, failed to instruct the jury adequately on the concept of acting in concert.
We agree, however, that the sentence imposed for assault in the first degree should run concurrently to the sentence *593imposed for manslaughter in the first degree and modify the judgment accordingly (see, People v Medina, 152 AD2d 602 [decided herewith]).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Medina, supra). Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.